t c summary opinion united_states tax_court laura a brady petitioner v commissioner of internal revenue respondent docket no 22969-08s filed date laura a brady pro_se john k parchman for respondent carluzzo special_trial_judge this sec_6015 e case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period by any other court and this opinion shall not be treated as precedent for any other case in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief with respect to the joint_and_several_liability arising from a federal_income_tax return considered by respondent to have been jointly filed by petitioner and gregory harris mr harris see sec_6064 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in arkansas petitioner and mr harris first met sometime towards the end of they were married on date afterwards petitioner and one of her children from a previous marriage moved in with mr harris this was petitioner’s third marriage apparently the third time is not always the charm petitioner and mr harris separated in early and were divorced on july of that year all told they lived together for less than year petitioner was not employed during and otherwise had no obligation to file a federal_income_tax return for that year at sec_6064 provides the fact that an individual’s name is signed to a return shall be prima facie evidence for all purposes that the return was actually signed by him some point before date and in response to a request by mr harris she provided him with her social_security_number and the social_security_number of her child that lived with them on date respondent received and caused to be filed a joint federal_income_tax return mr harris prepared that return was signed by mr harris although the return also shows a signature purporting to be petitioner’s she did not sign the return or authorize anyone else to do so on her behalf apparently a large portion of the tax reported on that return was not paid with the return and has not been paid since petitioner first became aware of the liability arising from the return when she was notified by respondent that a dollar_figure refund claimed on her federal_income_tax return was being applied to her outstanding tax_liability discussion sec_6015 relief from joint_and_several_liability is not available to a taxpayer for any given year if the taxpayer did not file a joint federal_income_tax return with the taxpayer’s spouse for that year see 119_tc_191 according to petitioner the return mr harris prepared should not be treated as her return because she neither signed it nor consented to its being signed on her behalf respondent now agrees that petitioner did not sign the return nevertheless according to respondent mr harris prepared the return with the implicit consent of petitioner and it would not be inequitable to hold her liable for the income_tax_liability arising from that return see sec_6013 sec_6015 we recognize that if both spouses intend and consent to file a joint federal_income_tax return for any given year then the failure of one spouse to sign the return for that year will not necessarily preclude its treatment as a joint_return see eg 56_tc_1 see also 27_tc_270 affd 251_f2d_44 8th cir magee v commissioner tcmemo_2005_ sec_1_6013-1 income_tax regs we further recognize that the requisite consent may be inferred from behavior in determining whether a nonsigning spouse consented to file a joint_return for any given year various factors are taken into account such as whether the returns were prepared pursuant to an established practice of preparing and filing joint returns whether the nonsigning spouse failed to object to the filing of a joint_return whether an affirmative act was taken indicating an intention to file other than jointly whether one spouse entirely relied on the other spouse to file returns whether the spouse examined returns presented for a signature whether separate returns were filed whether the returns included the income and deductions of the nonsigning spouse and whether the nonsigning spouse was aware of the contents of the purported joint returns estate of campbell v commissioner supra pincite- 10_tc_859 affd per curiam 175_f2d_240 6th cir boyle v commissioner tcmemo_1994_294 evans v commissioner tcmemo_1982_700 according to respondent because petitioner supplied mr harris with her social_security_number and the social_security_number of one of her children she was aware of his intention to file a joint_return on her behalf and consented to his doing so the sharing of tax information between spouses no doubt might be an indicia of the consent of each to file a joint_return with the other be that as it may mr harris would have needed the same information because he was otherwise entitled to additional exemption deductions for petitioner and her child regardless of whether a joint_return was filed see sec_151 b c e there is no direct evidence on the point in the record and we have no basis for choosing one plausible explanation over the other the marriage between petitioner and mr harris lasted less than months they obviously had no occasion to file or history of filing a joint federal_income_tax return with each other for any year before in fact the return here in question was not prepared and filed until after they were divorced petitioner did not sign the return she was not employed during and she had no obligation to file a federal_income_tax return for that year see sec_6012 we find that the return mr harris prepared that gave rise to the income_tax_liability from which petitioner seeks relief is neither a joint_return as contemplated by sec_6013 nor petitioner’s return accordingly because petitioner did not file a joint_return with mr harris for relief from her outstanding federal_income_tax liability if otherwise available is not available in this proceeding to reflect the foregoing decision will be entered denying petitioner’s request for relief under sec_6015
